Citation Nr: 1829140	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  06-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease.

2.  Entitlement to a disability rating higher than 10 percent for cervical spine degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent for bilateral plantar fasciitis with calcaneal spurs and bilateral Achilles tendinitis prior to December 1, 2006.

4.  Entitlement to a disability rating higher than 10 percent for right foot plantar fasciitis with calcaneal spur and osteoarthritis as of December 1, 2006.

5.  Entitlement to a disability rating higher than 10 percent for left foot plantar fasciitis with calcaneal spur and osteoarthritis as of December 1, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The October 2004 rating decision is not of record.  In December 2011, the Veteran's file was lost in transit. In response, the RO rebuilt the Veteran's claims file.  The RO was not able to locate the October 2004 rating decision.  In July 2016, the Veteran was informed of this in writing and given the opportunity to submit additional evidence.  In August 2016, the Veteran's representative submitted a waiver of the 30 day waiting period indicating the Veteran had no additional evidence to submit.

In a May 2007 rating decision, the Veteran was awarded 10 separate ratings for plantar fasciitis with calcaneal spurs and mild osteoarthritis of each foot effective December 1, 2006.  This is reflected on the title page.  Insofar as higher ratings are available for these disabilities and the Veteran is presumed to be seeking the maximum available benefit, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was informed of this in an April 2017 letter and given an opportunity to attend another hearing with a Veterans Law Judge who would participate in any decision made on the appeal.  The Veteran did not respond to that notice within the allotted time and, therefore, the Board will consider his case on the evidence of record.

In October 2010, the Board dismissed the Veteran's claim for right groin strain; granted service connection for diabetes mellitus, erectile dysfunction, and psychiatric disability; denied service connection for headache disorder, asthma, tempomandibular joint dysfunction, right shoulder disorder, dry throat, bilateral elbow disorder, rib joint disorder, torn latissimus dorsi muscle, arthritis of the hands, nasal fracture; denied an increased rating for tinnitus; denied an earlier effective date for left knee degenerative joint disease, cervical spine degenerative joint disease, thoracolumbar spine degenerative joint disease, and bilateral plantar fasciitis with calcaneal spurs; and remanded the issues of service connection for left shoulder disorder and increased ratings for left knee disability, lumbar spine disability, cervical spine disability, and bilateral plantar fasciitis for further development.

In January 2016, the Board remanded this case for further development.

In July 2017, the Board granted an increased rating for back disability and remanded the remaining issues for further development.





FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease manifests as pain and limitation of motion to no less than 100 degrees flexion.

2.  The Veteran's cervical spine degenerative joint disease manifests as pain, painful motion, limitation of forward flexion to no less than 38 degrees, a combined range of motion of no less than 175 degrees even when accounting for painful motion, and subjective complaints of stiffness, spasm, tightness, and radiation to the upper extremities.

3.  Prior to December 1, 2006, the Veteran's bilateral plantar fasciitis with calcaneal spurs and bilateral Achilles tendinitis was diagnosed as bilateral enthesitis and was characterized by stiffness and pain with prolonged standing or walking and insignificant limitation of motion.

4.  As of December 1, 2006, the Veteran's right and left foot plantar fasciitis with calcaneal spur and osteoarthritis manifest as pain and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 for left knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5010, 5257, 5260, 5261 (2017).

2.  The criteria for a rating higher than 10 for cervical spine degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2017).

3.  Prior to December 1, 2006, the criteria for a rating higher than 10 for bilateral plantar fasciitis with calcaneal spurs and bilateral Achilles tendinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5299-5279 (2017).

4.  As of December 1, 2006, the criteria for a rating higher than 10 for right foot plantar fasciitis with calcaneal spur and osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5010, 5279 (2017).

5.  As of December 1, 2006, the criteria for a rating higher than 10 for left foot plantar fasciitis with calcaneal spur and osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5010, 5279 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file. VA provided relevant examinations as discussed in further on in the decision.  Although several VA examinations predate the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016), and therefore do not address ranges of motion with weight-bearing, this is remedied by the November 2017 Disability Benefits Questionnaires (DBQ), which do provide the necessary information. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Increased Ratings - Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).


A.  Left Knee

The Veteran's left knee disability is currently rated under diagnostic code (DC) 5010 for traumatic arthritis.  Under DC 5010, traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Additionally, DC 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In August 2004 the Veteran underwent a VA examination in conjunction with this claim.  At that time he complained of pain and intermittent stiffness.  He had received no treatment for this condition.  He reported no flare-ups.  He did not use crutches, a brace, a cane, or corrective shoes for this disability.  He denied episodes of dislocation or recurrent subluxation.  He had no inflammatory arthritis or constitutional symptoms.  He worked as a slot attendant.   Range of motion of the left knee was from zero degrees extension to 125 degrees flexion.  There was an additional five percent limitation of function because of pain.  There was no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.  His gait was normal.  

An October 2008 VA treatment record notes a long history of chronic generalized pain and fibromyalgia.  The Veteran used a left knee brace and bilateral hand splints for his fibromyalgia.  A February 2010 VA treatment record shows that the Veteran wore a hinged stabilizing brace on his left knee.

In June 2013, the Veteran underwent a VA examination in conjunction with this claim.  This examiner noted diagnoses of left knee strain, torn lateral meniscus, and degenerative arthritis.  The Veteran reported symptoms of constant left knee pain, stiffness, subjective instability, and occasionally giving way.  The Veteran did not report flare-ups impacting the function of the knee and/or lower leg.  Initial range of motion testing found right knee flexion to 125 degrees with objective evidence of painful motion beginning at 30 degrees and full range of extension with objective evidence of painful motion at zero degrees or any degree of hyperextension.  The Veteran also had left knee flexion to 130 degrees with objective evidence of painful motion beginning at 115 degrees and full range of extension with objective evidence of painful motion at zero degrees or any degree of hyperextension.  After repetitive testing, the Veteran's range of motion of the left knee decreased to 120 degrees of flexion.  Contributing factors to the Veteran's functional impairment included pain on movement for both knees and less movement than normal, atrophy of disuse, and disturbance of locomotion in the left knee.  Both knees had tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing found normal strength (5/5) in flexion and extension of both knees.  

The June 2013 examiner further found that stability testing results were normal and, the examiner found no instability.  There was no history of recurrent subluxation.  The Veteran did not have recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment or a history of such.  He reported a history of shin splints during basic training and occasionally experienced upper calf pain.  The Veteran had a history of left meniscus tear.  He had not had a meniscectomy.  He had not undergone total knee replacement or other knee surgery.  He did not have any associated scars.  He had measurable girth atrophy of the left thigh with 1 1/4 inch difference.  He regularly used a knee brace and occasionally used a cane as a normal mode of locomotion for support and to decrease pain of weight bearing.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Left knee arthritis was documented by imaging studies.  There was no x-ray evidence of patellar subluxation or any other significant diagnostic test findings and/or results.  The examiner noted that the Veteran had comorbid multiple system conditions including conditions affecting the spine, knees, feet, diabetes, peripheral neuropathy, exogenous obesity, and fibromyalgia.  The examiner could not distinguish manifestations of service connected disabilities from those of any comorbid non-service connected disorders without speculation due to similar symptomatology and functional impairment.  

At the time of his June 2013 examination, the Veteran claimed limitations involving prolonged weight bearing and repetitive use activities.  Standing was limited to 10 minutes.  He could not run, jump, climb ladders, or climb stairs.  He could ambulate over flat land for less than a quarter mile, avoiding uneven terrain.  He could not walk of steep slopes.  His ability to lift and carry was limited to 15 pounds.  Prolonged sitting was limited to 360 minutes.  He had limited ability to kneel, crawl, or squat.  He avoided repetitive stooping.  The Veteran's left knee disability could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Such limitation due to pain and based on limitations measured during physical examination after repetitive active usage could cause an additional loss of 10 to 15 degrees of flexion.  Given the Veteran's measure range of flexion at that time, this additional limitation of motion equates to limitation of flexion to 100 degrees.

A May 2014 VA treatment record shows full range of motion of the left knee and no swelling.  Anterior drawer and Lachman's test were positive.  There was no varus/valgus laxity.  The Veteran had recently lost 30 pounds and his knee brace no longer fit properly.  A new instability knee brace was ordered.

An August 2014 VA treatment record notes the Veteran was given a new knee brace.

In November 2017, the Veteran underwent a disability benefits questionnaire (DBQ) examination in conjunction with this claim.  At that time, the Veteran reported constant pain and was taking pain medication.  He reported weather-dependent flare-ups.  He was unable to say how long he could stand and could only walk one block.  He tried to avoid the stairs.  He also reported functional impairment in that he could only walk two blocks if not flared.  He was unable to stand for more than 10 to 15 minutes due to back, knee, and other joint condition, but the examiner was unable to assign percentages without speculation.  Range of motion testing was normal for the right knee without pain, crepitus, localized tenderness, or pain on palpation.  Range of motion of the left knee was from zero degrees extension to 130 degrees of flexion.  This range of motion itself contributed to functional loss in that he was able to squat, but was limited.  Pain was noted on flexion of the left knee.  There was evidence of pain with weight bearing and mild medial lateral localized tenderness or pain on palpation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional functional loss or additional limitation of motion.  The Veteran was not examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repetitive use over time as the history provided by the Veteran was not specific enough to determine the actual range of motion following repetitive use over time.  This examination was not conducted during a flare-up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss during flare-up.  Again, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's left knee functional ability with repetitive use over time as the condition was not flared at the time of the examination.  The Veteran's left knee disability interfered with standing.  Muscle strength testing found normal strength (5/5) in flexion and extension of both knees.  The Veteran did not have muscle atrophy.  He did not have ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  

The examiner's rationale for not estimating additional functional loss due to pain, etc. is adequate.  The Veteran's description of his pain and his flare-ups does not reasonably lead to any meaningful estimation.  

The November 2017 examiner also found that stability testing results were normal and, the examiner found no instability.  The Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment or a history of such.  The Veteran did not have a meniscus condition currently or a history of one.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee disability.  He did not have any associated scars.  He regularly used a cane as a normal mode of locomotion, which the examiner noted was mainly for his back.  Left knee arthritis was documented by imaging studies.  This disability affected his ability to perform occupational tasks in that it caused difficulty with exercise.  This left knee disability cause pain in passive range of motion and with weight bearing and non-weight bearing.  In non-weight bearing functional loss was noted in that he had to shift positions while seated.  This the Board finds sufficient to meet the requirements of 38 C.F.R. 4.59 as explained in Correia v. McDonald, 28 Vet. App. 158 (2016). 

Based in the above, the Veteran's left knee disability is characterized by pain, limitation of motion, and subjective instability.  Although painful, at no point did the Veteran's left knee's limitation of flexion rise to a compensable level under DC 5260, meaning limitation of flexion to 45 degrees or less.  See 38 U.S.C. §38 C.F.R. § 4.71a.  Likewise, the left knee has not been shown to have limited extension.  Thus, the record does not show symptoms warranting a rating higher than the current 10 percent assigned for painful motion of the left knee.

The Board has considered whether additional limitation of motion due to flare-ups would warrant a higher rating.  Accounting for the estimated additional limitation of motion described by the June 2013 examiner, the Veteran's range of flexion still exceeds 45 degrees.  The November 2017 examiner was unable to offer an opinion as to additional functional impairment during flare-ups without resorting to speculation.  Despite this, that examination includes no objective evidence that the Veteran was unable to use his left knee in a close to normal manner, to include duration of use, and, in fact, does so.  The Veteran described weather-related flare-ups with limitation of walking to one block and unspecified limitations to standing.  He tried to avoid stairclimbing.  At the time of his November 2017 examination, range of motion testing showed improved range of motion when compared to the earlier examination, with only a ten degree loss of motion.  As such, there is no indication of limitation of function of the left knee during flare-ups beyond that described in the earlier examination.  Thus, the record does not include evidence suggesting limitation of flexion to 45 degrees or less even when accounting for flare-ups.  Therefore, a higher rating is not warranted.

The Board has also considered whether separate ratings are warranted for instability of the left knee.  In this case, the Veteran has reported subjective symptoms of instability and has been issued a stabilizing knee brace.  Nevertheless, the Board notes that the medical records indicate that this brace is part of his treatment for symptoms of his non-service connected fibromyalgia, not his service connected left knee disability.  Moreover, the medical examiners consistently found no evidence of instability.  All recorded stability testing was normal.  Thus, the Board does not find sufficient evidence of recurrent lateral instability of the left knee.  Likewise, the record does not show recurrent subluxation.  Thus, a separate compensable rating under DC 5257 is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for left knee degenerative joint disease and against a separate rating higher than 10 percent for left knee instability.  Hence the appeals as to higher ratings for these disabilities must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.
 

B.  Cervical Spine

The Veteran's cervical spine disability is currently rating under DC 5242.  DC 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, DC 5242, Note (2).  The normal combined range of motion of the cervical spine is 340 degrees.  See id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DC 5237, Note 1.

In August 2004 the Veteran underwent a VA examination in conjunction with this claim.  At that time the Veteran complained a sort of tightness.  He had attained some relief with chiropractic treatment, but when he discontinued treatment, the problem started all over again.  The Veteran avoided any position or abnormal movement that would cause a flare-up and has a result, reported no flare-ups.  He reported no weight loss, fevers, malaise, dizziness, visual disturbance, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  He did not use a walking assistive device.  He had not undergone any surgery for this disability.  He had no functional impairment as far as the activities of daily living or the instrumental activities of daily living.  Inspection of the cervical spine showed normal posture, gait, and curvature of the spine.  Range of motion testing found forward flexion to 38 degrees, extension to 40 degrees, bilateral lateral flexion to 40 degrees, right lateral rotation to 72 degrees, and left lateral rotation to 78 degrees.  This was a combined range of motion of 308 degrees.  The Veteran was asked to perform repetitive motions and after seven or eight he reported tightness or fatigue in the cervical spine and it was stopped.  There was some limitation to motion because of pain, approximately five to ten percent.  There was no objective evidence of any spasm, weakness, or tenderness during the examination.  There was no evidence of ankylosis.  There were no sensory problems.  Motor examination was close to normal limits.  Reflexes were normal.  There was no vertebral fracture.  The Veteran showed no evidence of intervertebral disc syndrome or neuropathy involved emanating from the cervical spine.

In December 2006 the Veteran underwent a VA examination in conjunction with this claim.  At that time the Veteran complained of cervical spine pain that radiated down the arms, right worse then left.  He experienced weakness of grip with his condition escalated.  He described this pain as constant.  The Veteran was able to walk unaided.  He had not undergone surgery for this disability.  He could drive locally.  He could not play contact sports, run, or jump.  He lived a semi-sedentary-type lifestyle.  When his condition escalated, he became sedentary.  He was able to wash and dress himself without help.  His last full-time job was in March 2005, working at Buffalo Bills as a slot attendant.  He quit due to back pain and the prolonged standing and walking that the job required.  He complained of difficulty with any type of prolonged sitting, including sitting and working with computers or typewriters.  

On physical inspection, his spine was straight and his head was centered on his neck.  His gait was slightly antalgic, favoring his left side.  Voluntary motor control and strength were satisfactory.  Motion of the spine was smooth and spine was symmetrical.  There was no significant abnormal spinal curve on visual inspection.  Range of motion of the cervical spine was full range of forward flexion and extension, right lateral flexion to 40 degrees, left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees.  This was a combined range of motion of 270 degrees.  There was mild pain throughout entire range of motion.  Mild palpatory tenderness was noted.  Discomfort escalated with repetitive movement of head on neck.  However, on remeasurement of the range of motion, there was no additional loss of range of motion.  There was no objective evidence of painful motion such as torticollis or change in the contour of the cervical spine.  There were no postural abnormalities or fixed deformities of the cervical area.  There was no ankylosis.

A December 2006 VA treatment record includes range of motion findings for the cervical spine.  The Veteran had full range of flexion and extension.  His lateral flexion was limited to 30 degrees on the left and 40 degrees on the right.  His lateral rotation was limited to 60 degrees on the left and 50 degrees on the right.  This was a combined range of motion of 270 degrees.

A November 2009 private chiropractic treatment record notes the Veteran's complaints of intermittent muscle spasms on the right side of his neck, crepitus, and restriction of cervical rotation (right more than left).  His pain was constant, aggravated by movement, and not relieved by any posture or modality.  Physical examination found tight and tender muscles at the bilateral suboccipital, scalenus medius, and upper trapezius.  His pain increased as he approached end ranges.  Deep tendon reflexes were absent at biceps, triceps, and brachioradius bilaterally.  Sensory responses to light touch were inconsistent, not following any dermatomal or peripheral nerve distribution.  Motor responses were 5/5 throughout the upper extremities.  Cervical compression did not provide any distal pain or parasthesias; only local ipsilateral facet pain was relieved with distraction.  

Treatment consisted of adjustments at C1 and C5.  After adjustment he had no persisting hypertonicity, increase and symmetrical mobility, and no persisting discomfort.  He returned two days later stating that he had no persistence of upper extremity pain or parethesias, only axial spinal pain to a lesser degree than initially.  He had tight and tender muscles at the right scalenus medius and painful right cervical lateral flexion.  His pain increased as he approached end ranges.  After adjustment he had no persisting muscular hypertonius, increased and more symmetrical mobility, and minimal persisting pain at rest.  He then returned five days later commenting that he had non-traumatic return of his prior cervicothoracic pain.  He had tight and tender muscles at the left upper trapezius with painful and restricted cervical extension and lumbosacral flexion and extension.  Pain increased as he approached end ranges.  After adjustment he had no persisting muscular hypertonius, increased and more symmetrical mobility, and minimal persisting pain at rest.

A February 2010 private chiropractic treatment record notes tight and tender muscles at the right scalenus medius with painful and restricted cervical lateral bending.  Pain increased as he approached end ranges.  After adjustment he had no persisting muscular hypertonius, increased and more symmetrical mobility, and minimal persisting pain at rest.

A January 2011 VA cervical spine x-ray shows straightening of lordosis with mild multilevel degenerative changes.

A May 2012 VA treatment record shows no tenderness on palpation of cervical posterior spinous processes or cervical pillars.  Cervical spine flexion and extension were full with discomfort.  Rotation was limited with discomfort.  Radial pulses were symmetrical.  He had good grip strength bilaterally. No swelling or erythema was noted.  Muscles strength was intact bilaterally, 5/5. Sensation to sharp and dull was intact.

A November 2012 VA chiropractic record notes full range of flexion and extension, lateral rotation limited to 50 degrees bilaterally, and lateral flexion limited to 20 degrees bilaterally.  This was a combined range of motion of 230 degrees.  There was end range pain, particularly with lateral flexion.  His posture was describes as right lateral head tilt with forward shoulders and constitutional low tone.  He guarded his hypertonic left shoulder.  

A December 2012 VA chiropractic record notes full range of flexion and extension, lateral rotation limited to 50 degrees bilaterally, and lateral flexion limited to 20 degrees bilaterally.  This was a combined range of motion of 230 degrees.  There was end range pain, particularly with lateral flexion and rotation.  His posture was describes as right lateral head tilt with forward shoulders and constitutional low tone.  He guarded his hypertonic left shoulder.  Right cervical musculature was tender.

In June 2013, the Veteran underwent a VA examination in conjunction with this claim.  The Veteran complained of neck pain and stiffness with no radiation or symptoms involving upper extremities presently or in the past.  The examiner noted that this was inconsistent with earlier records that showed complaints of radiating symptoms to the upper extremities.  The Veteran did not report flare-ups impacting the function of the cervical spine.  Initial range of motion findings were full range of forward flexion with objective evidence of pain beginning at 30 degrees, full range of extension with objective evidence of pain beginning at 30 degrees, right lateral flexion to 30 degrees objective evidence of pain beginning at 20 degrees, left lateral flexion to 20 degrees objective evidence of pain beginning at 20 degrees, right lateral rotation to 60 degrees objective evidence of pain beginning at 40 degrees, and left lateral rotation to 60 degrees objective evidence of pain beginning at 35 degrees.  

This was a combined range of motion of 260 degrees; accounting for pain, the Veteran had a combined range of motion of 175 degrees without objective evidence of pain.  After repetitive testing, the Veteran's range of motion was not additionally limited.  

The June 2013 examiner also found that the Veteran had functional impairment of the cervical spine characterized by pain on movement.  He had localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine.  There was guarding or muscle spasm present, but that did not result in abnormal gait or spinal contour.  Muscle strength testing found normal strength (5/5) throughout the bilateral upper extremities.  There was no muscle atrophy.  His deep tendon reflexes were hypoactive throughout the bilateral upper extremities.  Sensory examination results were normal throughout the bilateral upper extremities.  The Veteran did not have any radicular pain or other signs or symptoms of radiculopathy.  He did not have any other neurologic abnormalities related to his cervical spine disability.  The Veteran did not have intervertebral disc syndrome (IVDS) of the cervical spine.  He did not use an assistive device as a normal mode of locomotion.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his cervical spine disability.  He did not have any associated scars.  The May 2013 MRI found diffuse degenerative disc changes both levels with bulging, no disc protrusion, no neural impingement, or significant stenosis; multiple level spondylosis.  An August 2010 nerve conduction study found evidence of overt axonal loss of C5 through T1 radiculopathy bilaterally.  The Veteran's cervical spine disability impacted his ability to work in that the Veteran claimed limitations to rapid movements of the head on neck, thereby limiting driving.  This examiner found that the Veteran's pain increased during flare-ups or when joint was used repeatedly over a period of time.  It was not feasible to estimate additional degree of loss of range of motion as none was observe after repetitive motion testing during the examination, hence it would be speculative.

In an October 2013 statement, the Veteran reported that his neck was very tight, tender to touch, stiff to the point of preventing him from driving, and interfered with his sleep.  There was guarding with respect to the shoulders.  This disability caused constant pain and annoyance.  He was unable to turn his head very much or tilt it back, which made driving unsafe.  He had both sharp and dull pain in several places which causing headaches and sometimes dizziness.

A June 5, 2014 VA treatment record notes limitation of lateral rotation to 60 degrees on the right and to 30 degrees on the left.  A June 16, 2014 VA treatment record notes limitation of lateral rotation to 60 degrees on the right and to 50 degrees on the left.  A June 30, 2014 VA treatment record notes limitation of lateral rotation to 60 degrees bilaterally.  An August 2014 VA treatment record notes cervical motion modestly limited in all motions.  A November 2014 VA treatment record notes cervical motion mildly limited in all motions.  A December 2014 VA treatment record notes lumbar and cervical motion was very minimally restricted.  A March 2015 VA treatment record found cervical rotation mildly restricted.

In a March 2015 statement, the Veteran reported a crunching or cracking sound every time he turned his head or bent his neck.  He needed a firm support pillow for his neck in order to sleep on his back.  He had a knot the size of a walnut on the right side of his neck.  When relaxed, his head canted to the right.  He also reported constant neck spasms.  He discussed the underlying cause of this condition at length, but as this is a claim for increased rating, the cause of the service connected condition is no longer relevant and the inquiry must focus only on the current severity of the condition.

May 2015 and April 2015 VA treatment record notes cervical rotation mildly restricted.  A June 2015 VA treatment record shows cervical paravertebral muscle tenderness.  A July 2015 VA treatment record notes cervical rotation mildly restricted.  A September 4, 2015 VA treatment record notes cervical paravertebral muscle tenderness.  A September 24, 2015 VA treatment record notes no point cervical, thoracic, or lumbar tenderness.

In November 2017, the Veteran underwent a disability benefits questionnaire (DBQ) examination in conjunction with this claim.  At that time, the Veteran reported recent neck symptoms of pain and stiffness with progressive worsening.  He reported flare-ups of the cervical spine 15 to 20 days per month, lasting all day.  This disability caused functional impairment in that it interfered with driving.  Range of motion testing found full range of forward flexion and extension, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 50 degrees.  This was a combined range of motion of 260 degrees.  This limitation of motion itself contributed to functional loss due to difficulty driving and related range of motion.  Pain was noted on examination in bilateral lateral flexion and rotation.  Pain caused functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or soft tissue of the cervical spine.  This was bilateral, mild, and related to the cervical spine disability.  The Veteran was able to perform repetitive use testing with at least three repetitions and without additional loss of function or range of motion.  

The Veteran was not examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the history provided by the Veteran was not specific enough to determine the actual range of motion following repetitive use over time.  This examination was not conducted during a flare-up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss during flare-up.  Again, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-up because the history provided by the Veteran was not specific enough to determine this.  

There was no muscle spasm or guarding.  There were no additional contributing factors of disability.  Muscle strength testing found normal strength (5/5) in flexion and extension of both elbows and wrists and in finger flexion and abduction.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were hypoactive throughout the bilateral biceps, triceps, and brachioradialis.  Sensory examination results were all normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have ankylosis of the spine.  He did not have any other neurologic abnormalities related to his cervical spine disability.  The Veteran did not have intervertebral disc syndrome (IVDS) of the cervical spine.  He regularly used a cervical pillow and was unable to sleep on his left side due to his neck disability.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his cervical spine disability.  He did not have any associated scars.  The examiner noted that the Veteran described crepitus, spasms, and related headaches in his March 2015 letter.  There was no evidence of abnormal neck contour based on the September 2016 x-ray.  There was pain with non-weight bearing and passive range of motion that caused functional loss.  No pain was noted with weight bearing on examination.

The examiner's rational with regard to estimating additional loss during a flare-up is adequate.  Moreover, the Veteran reports flare ups as symptoms present 2/3 of the time (20 days out of a month lasting all day).  Yet, treatment records and examinations do not indicate significant change in symptoms at any point.  Under the facts of this case, no higher rating is warranted based on reports of flare-ups.

Based on the above, the Veteran's cervical spine disability has been manifested by pain, painful motion, limitation of forward flexion to no less than 38 degrees, limitation of extension to no less than 40, limitation of bilateral lateral flexion to no less than 20 degrees, limitation of bilateral lateral rotation to no less than 50 degrees, a combined range of motion of no less than 175 degrees even when accounting for painful motion, and subjective complaints of stiffness, spasm, tightness, and radiation to the upper extremities.  There is conflicting evidence with regard to muscle spasms and guarding, but to the extent that they are present, they were not shown to result in abnormal gait or spinal contour.  When these symptoms are applied to the rating criteria, they are consistent with the current 10 percent rating.  38 C.F.R. § 4.71a, DC 5242.  This rating reflects pain and some limitation of motion.  See id.  A higher rating requires forward flexion of the cervical spine not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis of the cervical spine.  Id.  This level of impairment is not shown on the record.  Thus, a rating higher than the current 10 percent is not warranted.

The Board has also considered whether the Veteran's cervical spine disability has any associated objective neurologic abnormalities that would entitle the Veteran to separate compensable ratings.  38 C.F.R. § 4.71a, DC 5237, Note 1.  In this case, the objective medical evidence does not show radiculopathy or other associated neurologic abnormalities.  Thus, a separate rating for associated objective neurologic abnormalities is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for cervical spine disability.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


C.  Feet

The Veteran's bilateral feet disabilities were initially rated under hyphenated diagnostic code 5299-5279.  Hyphenated DCs are used when a rating under one DC (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

DC 5279 provides rating criteria for anterior metatarsalgia (Morton's disease), assigning a 10 percent disability rating whether unilateral or bilateral.  38 C.F.R. § 4.71a.

During the pendency of this appeal, the Veteran was awarded separate ratings under hyphenated diagnostic code 5279-5010 for plantar fasciitis with calcaneal spurs and mild osteoarthritis of each foot effective December 1, 2006.  See May 2007 rating decision.  As such, a staged rating was created.  Below the Board will address whether this or an alternate staging is appropriate in this case.

Again, under DC 5010, traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran has been awarded separate 20 percent disability ratings for peripheral neuropathy of each lower extremities associated with diabetes mellitus effective as of February 27, 2004.  See December 2010 rating decision.  In granting these ratings, the RO noted that their symptoms included numbness, tingling, decreased sensation, absent reflexes, and electrodiagnostic of peripheral neuropathy.  Pyramiding, providing more than one rating for the same manifestation of a disability, is not permitted.  38 C.F.R. § 4.14.  Thus, in assigning disability ratings for the Veteran's bilateral foot disabilities, the Board is mindful of the rule against pyramiding and will avoid reliance on any of the symptomatology specifically contemplated as part of his peripheral neuropathy.


1.  Prior to December 1, 2006

In August 2004 the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran complained of stiffness and pain with prolonged standing or walking. There was no swelling, heat, redness, fatigability, or lack of endurance.  He took pain medication intermittently.  He avoided flare ups by sitting down and resting when pain began.  He did not use crutched, a brace, a cane, or corrective shoes.  He had not undergone any surgery for these disabilities.  The Veteran worked as a slot operator.  Physical examination found no evidence of any swelling or abnormality.  The toes were not involved.  Both feet showed flexion to 44 degrees, extension to 18 degrees, pronation to 28 degrees, and supination to 18 degrees.  No painful motion was elicited during this examination.  The Veteran stated that excessive standing resulted in additional limitation of function by five to ten percent.  There was no edema, instability, weakness, or tenderness during the examination.  His gait was normal.  There was no functional limitation on standing and walking.  He was able to perform 10 to 15 repetitive motions without any pain.  There were no callosities, breakdown or unusual shoe wear.  There were no skin or vascular changes.  Posture was normal on standing.  He was able to do squatting, supination, pronation, and rising on toes and heels.  He did not have hammertoes or hallux valgus.  X-rays showed some degenerative changes with osteophyte formation in both feet.  This examiner diagnosed bilateral enthesitis.

Based on the above, prior to December 1, 2006, the Veteran's bilateral foot disability was diagnosed as bilateral enthesitis and was characterized by stiffness and pain with prolonged standing or walking and insignificant limitation of motion.  This is consistent with the criteria for the 10 percent rating for bilateral metatarsalgia under DC 5279.   See 38 C.F.R. § 4.71a.  This is the maximum rating available under this diagnostic code.  The Board has considered whether this disability is more accurately rated under another diagnostic code.  The Veteran's symptoms do not weak foot, claw foot, hallux valgus, hallux rigidus, or hammertoes so evaluation under DC 5277, 5278, 5280, 5281, or 5282 for these conditions is not appropriate.  See 38 C.F.R. § 4.71a.  He was not diagnosed with arthritis, so evaluation under DC 5010 is not appropriate.  See id.  Likewise, radiographs did not reveal malunion or nonunion of the tarsal or metatarsal bones, so DC 5283 is also inapplicable.  See id.  A higher rating under DC 5276 would require at least severe flatfeet characterized marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  See 38 C.F.R. § 4.71a.  None of these symptoms are shown here.  Finally, the Veteran's symptoms do not rise to the level of moderate residuals of foot injuries that would warrant separate ratings under DC 5284.  See id.  Indeed, his gait was normal and he was able to perform repetitive motion testing to at least ten repetitions.  He had no callosities, breakdown or unusual shoe wear.  There was no evidence of painful motion, edema, tenderness, weakness, or instability of the bilateral feet.  He was able to do squatting, supination, pronation, and rising on toes and heels.  As such, the Board finds no basis upon which to find that his symptoms were even moderately disabling under DC 5284.  Thus, prior to December 1, 2006, a rating higher than 10 percent is not warranted.  38 C.F.R. § 4.7.


2.  As of December 1, 2006

On December 1, 2006 the Veteran underwent a VA examination in conjunction with this claim.  At that time he complained of bilateral hind foot pain with associated soreness of the forefoot and midfoot.  He had constant pain, stiffness, and swelling of the foot accelerated with any prolonged standing or walking activities.  He treated these disabilities with pain medication.  The Veteran had increased difficult walking over uneven terrain.  He was unable to jump or run.  Alleviating factors included sitting, resting, medication, and no weight bearing.  He did not use a cane, walker, or crutches.  He had not undergone surgery for this condition.  He wore a well-padded soft shoe with a soft sole.  The Veteran was a student.  He avoided prolonged standing and walking.  He could not participate in sports, run, jump, climb ladders, or walk over uneven terrain.  Physical examination found no calluses, corns, or bunions.  His feet were warm and had good color, with no swelling.  All toes were present, normal in size, and functioning normally.  The Veteran had normal intact voluntary motor control and strength of the feet, demonstrated by the ability to walk on toes and heels, but with pain.  With normal gait, the tips of all toes touched the ground.  He had full motor strength of the ankles and feet.  The Veteran complained of diffuse soreness/pain of the forefoot, midfoot, and hind foot, with passive manipulation of the joints.  Significant palpatory tenderness was present in both heels along the Achilles tendon and in the hind foot.  There was hyperpigmentation along the left lateral heel.  He indicated that he sustained a second-degree burn to the area in 2003.  Mild tenderness was present over the burn area.  He developed a considerable amount of discomfort with repetitive heel walking.  This examiner anticipated that the resulting additional loss of range of motion was 10 degrees of ankle dorsiflexion with repetitive use.  Tenderness was present along the Achilles tendon of both feet, but there was no edema.  He had an antalgic gait that favored the right foot, but was able to stand squarely on the ground with good posture.  The Veteran did not have hammertoes, high arch, clawed foot, or other deformities.  He did not have pes planus or hallux valgus of either foot.  He was diagnosed with bilateral foot osteoarthritis and bilateral calcaneal spurs with chronic Achilles tendonitis.

A December 2006 VA treatment record notes the Veteran's complaints of heel pain bilaterally and pain along the ball of the foot with toe gait.

A May 2008 treatment record notes bilateral heel and arch pain, even without weight bearing.  Physical examination revealed pain to the medial plantar facial bends bilaterally and some pain to the inferior aspect of where the medial tubercle insertion of the fascia occurred.  There was pain directly over the anterior talofibular ligament, but minimal swelling in this area, but the ankle was stable.  There was some discomfort to the plantar second and third inner spaces indicative of neuritis since the provider could not palpate neuromas.  That was probably what the Veteran had since he had heel pain for so long and unweighing the heels placed more pain in the forefoot bilaterally.

A November 2008 VA treatment record shows chronic Achilles tendinitis, chronic fasciitis, bilateral calcaneal spurring, and chronic instability of the left ankle with suspected partial tear of the anterior talofibular left ankle, and neuropathy secondary to diabetes mellitus.  The Veteran received orthoses. His complaint of bilateral chronic fasciitis (right greater than left) persisted and he pointed to the lateral column of the foot around the fifth metatarsal metatarsocuboid area.

An August 2009 VA podiatry consult notes the Veteran's complaints of chronic pain of both feet, secondary to an underlying cavus foot-type deformity.  He had chronic bilateral arch pain in the form of plantar fasciitis and chronic inferior heel pain, especially when first arising.  He had pain on the top of the foot dorsally, lateral foot inferior heel pain, Achilles pain, and popping of his ankles.  The Veteran stated at the end of his day his feet were quite painful, such that when he went to bed, it kept him awake and he was unable to fall asleep.  X-rays indicated a compensated cavus foot with a talonavicular fault with bilateral infra-calcaneal spurs.  He also had a chronic equinus deformity bilaterally in addition to the post-static dyskinesia.

In August 2011 the Veteran was seen by VA Podiatry for a follow-up of his August 2009 complaint of heel pain, right worse than left.  He still had mild soreness in the heels; there was some pain to palpation in and around the lateral aspect of the subtalar joints overlying the sinus tarsi.  He had some forefoot discomfort and complained of Achilles discomfort.  He stated that when he did wear his orthotics, his heel spur discomfort was relieved dramatically.  

In June 2013, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran's foot diagnoses included hallux valgus, bilateral plantar fasciitis, and calcaneal spurs of the right foot.  The Veteran reported an escalation of foot symptoms since his separation from service.  He complained of bilateral foot pain increased with weight bearing and repetitive usage activities.  The Veteran's hallux valgus resulted in mild or moderate left foot symptoms.  The Veteran regularly used shoe inserts for stability and decreased pain on weight bearing.  Bilateral foot arthritis was documented by imaging studies in multiple joints of each foot.  Imaging studies also revealed mild bilateral calcaneal spurs, osteoarthritis, and left hallux valgus.  These disabilities impact the Veteran's ability to work.  The examiner noted that the Veteran had comorbid multiple system conditions including conditions affecting the spine, knees, feet, diabetes, peripheral neuropathy, exogenous obesity, and fibromyalgia.  The examiner could not distinguish manifestations of service connected disabilities from those of any comorbid non-service connected disorders without speculation due to similar symptomatology and functional impairment.  The Veteran claimed limitations involving prolonged weight bearing and repetitive use activities.  Standing was limited to 10 minutes.  He could not run, jump, climb ladders, or climb stairs.  He could ambulate over flat land for less than a quarter mile, avoiding uneven terrain.  He could not walk of steep slopes.  His ability to lift and carry was limited to 15 pounds.  The Veteran's bilateral foot disability could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Such limitation based on the observed pain and discomfort during physical examination and history of limitations provided by the Veteran would probably cause an additional loss of functional usage with prolonged weight bearing and repetitive use activities.  

A February 2014 VA treatment record notes the Veteran's complaints of hypersensitivity at the plantar surfaces of both feet.  Sensation to light touch was intact and symmetric over lateral and medial leg, dorsal and plantar feet.

A May 2014 VA treatment record notes that careful palpation of both feet showed tenderness along the plantar arch and inferior heel with some tenderness along the posterior heel at the Achilles tendon.  There was poorly localized tenderness along the lateral aspect of the midfoot.  There was tenderness over the lateral aspect of the left ankle in the area of the anterior talofibular and calcaneofibular ligaments.  There was a negative anterior drawer sign to stress of the left ankle.  Inversion stress showed the ankles to be bilaterally symmetric.  Ankle joint dorsiflexion was somewhat restricted on the left with some pain at the ends of the range of motion.  He was diagnosed with bilateral arch strain (atypical plantar fasciitis), probable early degenerative arthritis of the midfoot, chronic ligamentous pain of the left lateral ankle status post sprain, and insulin-dependent diabetes with peripheral neuropathy.

A May 2014 VA foot x-ray shows normal bone density and satisfactory anatomic alignment of the osseous structures of the feet.  No fracture or dislocation was seen.  Interphalangeal (IP) joints show mild narrowing in both feet.  Both feet had normal plantar arch.  Both heel bones showed spurs at the inferior aspect.  No significant joint or soft tissue anomalies were identified.  The Veteran was diagnosed with early degenerative joint disease in the IP joints.

An October 2015 VA podiatry consult notes the Veteran's complaints of recurrent calluses on his feet.  His history was significant for insulin-dependent diabetes with peripheral neuropathy.

A June 2017 VA treatment record notes that the Veteran' bilateral foot pain was likely more related to neuropathy, but he exhibited signs and symptoms of plantar fasciitis. 

In November 2017, the Veteran underwent a disability benefits questionnaire (DBQ) examination in conjunction with this claim.  At that time the Veteran reported constant foot pain.  This examiner noted that the Veteran also had diabetic neuropathy, which was the predominantly condition.  This examiner was unable to assign percentages of pain to each without resorting to mere speculation.  The Veteran had some difficulty driving due to neuropathy symptoms.  The Veteran reported pain and tenderness of the plantar surface of the feet, but this has decreased overall with onset of neuropathy and associated numbness.  He reported occasional flare-ups of the feet, but those may be mainly due to neuropathy.  He had to stop walking after one block due to a combination of diagnoses.  He reported functional impairment in that he was only able to walk two blocks.  Pain was found on physical examination of both feet and contributed to functional loss.  There was pain with weight bearing bilaterally.  Pain was noted as a contributing factor of disability but no weakness, incoordination, or fatigability.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee disability.  He regularly used a cane as a normal mode of locomotion, but that was noted to be mainly used for his back.  Bilateral foot arthritis was documented by imaging studies.  There were no other significant diagnostic tests findings or results.  These bilateral foot disabilities impacted the Veteran's ability to work in that they contributed to difficulty walking along with his other disabilities.  This examiner noted that given the known facts and medical science, no one would be able to differentiate the foot symptoms attributable to plantar fasciitis with calcaneal spur and osteoarthritis from those attributable to peripheral neuropathy.  Pain was noted with weight bearing, with non-weight bearing, and in passive range of motion.

As of December 1, 2006, the Veteran was diagnosed with bilateral foot osteoarthritis and separated disability ratings have been assigned for each foot based on painful motion.  A higher rating under DC 5010 requires involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010.  As the record does not show incapacitating episodes attributable to either foot disability, a 20 percent rating is not warranted under DC 5010.  The Board has considered whether this disability is more accurately rated under another diagnostic code.  Again, the Veteran's symptoms do not weak foot, claw foot, hallux valgus, hallux rigidus, or hammertoes so evaluation under DC 5277, 5278, 5280, 5281, or 5282 for these conditions is not appropriate.  See 38 C.F.R. § 4.71a.  Likewise, radiographs did not reveal malunion or nonunion of the tarsal or metatarsal bones, so DC 5283 is also inapplicable.  See id.  Again, a higher rating under DC 5276 for flatfoot requires a showing of at least severe flatfeet, with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  See 38 C.F.R. § 4.71a.  The Veteran has consistently reported that he has constant pain and the evidence does not reasonably show flare-ups that are amenable to an estimate of additional functional loss.  None of these symptoms are shown here.  Finally, the Veteran's symptoms do not rise to the level of moderately severe residuals of foot injuries that would warrant separate ratings under DC 5284.  See id.  Instead, his symptoms included, pain, stiffness, swelling, and difficulty with physical activities such as running, jumping, of walking over uneven terrain.  As such, the Board finds no basis upon which to find that his symptoms were even moderately severe under DC 5284.  Thus, as of December 1, 2006, a rating higher than 10 percent is not warranted for either foot.  38 C.F.R. § 4.7.



D.  Extraschedular Considerations and TDIU

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of left knee, cervical spine, and bilateral foot disabilities are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.


ORDER

A rating higher than 10 for left knee degenerative joint disease is denied.

A rating higher than 10 for cervical spine degenerative joint disease is denied.

Prior to December 1, 2006, a rating higher than 10 percent for bilateral plantar fasciitis with calcaneal spurs and bilateral Achilles tendinitis is denied.

As of December 1, 2006, a rating higher than 10 for right foot plantar fasciitis with calcaneal spur and osteoarthritis is denied.

As of December 1, 2006, a rating higher than 10 for left foot plantar fasciitis with calcaneal spur and osteoarthritis is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


